Thiele, J.
(dissenting): I dissent. When the defendants filed applications under the various moratorium statutes, and especially under the last (Laws 1935, ch. 226), the trial court fixed the “reasonable rental value of the property involved in such sale,” and default of such payment for thirty days ended the mortgagors’ right of possession and entitled the holder of the certificate of purchase to a sheriff’s deed. It is true here that appellant sued for the “reasonable value,” but it was the reasonable value fixed by the court in what was a proper procedure. On default of the payments ordered, appellant moved promptly for a sheriff’s deed. It was incumbent on the mortgagors either to pay or surrender possession — they did neither. The thirty-day period of default is not relied on by the mortgagors — they claim only that the holder of the certificate is not entitled to rents until it has a sheriff’s deed. In my opinion, under the reasoning of Haish v. Pollock, supra, the affirmative action of the mortgagors prevented the issuance of the sheriff’s deed. I further believe that where the mortgagors obtained the order permitting them to retain possession upon payment of “reasonable rental” as fixed by the court, and retained possession under such order, their liability is fixed and should be enforced against them.